          Case 1:20-cv-08362-JPO Document 44 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ENDURANCE AMERICAN
 INSURANCE COMPANY,
                               Plaintiff,                          20-CV-8362 (JPO)

                     -v-                                                ORDER

 DIVISION 16 CONSTRUCTION CORP.,
 AMY A. HERNANDEZ, and JUAN
 HERNANDEZ Jr.,
                      Defendants.


J. PAUL OETKEN, District Judge:

       Amy A. Hernandez and Juan Hernandez Jr. are proceeding pro se in this matter. They

have consented to receive filings, orders, and other updates in this matter by email at

amy@division16construction.com and juan@division16construction.com. The Clerk of Court is

directed to add those emails to their appearances on the docket.

       SO ORDERED.

Dated: September 7, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
